Citation Nr: 0825514	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to reimbursement by the Department of Veterans 
Affairs for the cost of non-VA medical treatment on April 3, 
2007 at WellStar Kennestone Hospital.

(The issue of entitlement to an evaluation in excess of 30 
percent for migraine headaches is the subject of a separate 
decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1999 to 
July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 decision by the Department of 
Veterans' Affairs Columbia, South Carolina VA Medical Center 
(VAMC), wherein the VAMC denied reimbursement for medical 
treatment rendered at a non-VA medical facility for treatment 
rendered in April 3, 2007.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007 the VAMC in Atlanta, Georgia denied the 
veteran's claim for payment of unauthorized medical services 
rendered on April 3, 2007 at WellStar Kennestone Hospital, a 
private facility, for her service-connected migraine 
headaches.  The VAMC declined to approve the claim because VA 
facilities were feasibly available to provide care and 
because care and services were not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  

The veteran's November 2007 written statement was accepted as 
a timely notice of disagreement with the November 2007 
decision on this issue.  See 38 C.F.R. §§ 20.201, 20.302(a) 
(2007).  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that when an appellant files a timely NOD and 
there is no statement of the case (SOC) issued, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a SOC.  Consequently, this matter will be 
remanded for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

The VAMC/AMC should issue to the veteran 
and her representative an SOC addressing 
the claim regarding the denial of payment 
for unauthorized medical expenses.  Along 
with the SOC, the VAMC/AMC must furnish to 
the veteran and her representative a VA 
Form 9 (Appeal to Board of Veterans' 
Appeals) and afford them the applicable 
time period for perfecting an appeal to 
this issue.  (The veteran and her 
representative are hereby reminded that 
appellate consideration of this claim may 
be obtained only if a timely appeal is 
perfected.)  If, and only if, the veteran 
files a timely appeal, this issue should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




